Name: Commission Regulation (EEC) No 198 /82 of 28 January 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 82 Official Journal of the European Communities No L 21 /15 COMMISSION REGULATION (EEC) No 198/82 of 28 January 1982 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 3763/81 (3), as amended by Regulation (EEC) No 77/82 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3763/81 to the prices known to the Commission that the levies at The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 (2) OJ No L 291 , 19 . 11 . 1979, p. 17. O OJ No L 374, 30 . 12. 1981 , p. 43. O OJ No L 10, 15 . 1 . 1982, p . 14. No L 21 / 16 Official Journal of the European Communities 29. 1 . 82 ANNEX to the Commission Regulation of 28 January 1982 fixing the import levies on milk and muk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 Ala) 04.01 Alb) 04.01 A II a) 1 04.01 A II a) 2 04.01 All b) 1 04.01 All b) 2 04.01 B I 04.01 B II 04.01 B III 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 04.02 B II b) 2 04.03 A 04.03 B 04.04 A I a) 1 04.04 A I a) 2 04.04 A I b) 1 aa) 04.04 A I b) 1 bb) 04.04 A I b) 2 04.04 A II 04.04 B 04.04 C 04.04 D I 04.04 D II a) 1 04.04 D II a) 2 04.04 D II b) 04.04 E I a) 04.04 E I b)l aa) 11 ) 04.04 E I b) 1 aa) 22) aaa) 04.04 E I b) 1 aa) 22) bbb) 04.04 E I b) 1 bb) 0110 0120 0130 0140 0150 0160 0200 0300 0400 0500 0620 0720 0820 0920 1020 1120 1220 1320 1420 1520 1620 1720 1820 2220 2320 2420 2520 2620 2720 2820 2910 3010 3110 3210 3321 3420 3521 3619 3719 3800 3900 4000 4120 4410 4510 4610 4710 4840 4850 4860 4870 17-59 15-18 15-18 18-27 13-97 17-06 33-80 71-50 110-50 11-08 69-40 116-47 118-89 134-68 62-15 109-22 111-64 127-43 33-84 45-68 71-50 110-50 36-27 per kg 0-6215 (") per kg 1-0922 ( ») per kg 1-2743 (  ') per kg 0-621 5 (12) per kg 1-0922 (12) per kg 1-2743 (12j 51-92 per kg 0-7150 (12) per kg 1-1050 (12) 130-00 158-60 18-13 154-09 (13)(20) 18-13 154-09 (13)(20) 154-09 (13)(20) 154-09 (20) 166-95 (M) 109-03 (") 36-27 130-41 (21 ) 127-16 223-88 166-95 174-97 (") 174-97 (") 174-97 (") 1 74-97 (' ») 29 . 1 . 82 Official Journal of the European Communities No L 21 / 17 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy I b) 1 cc) 04.04 E I b) 1 dd) 04.04 E I b) 2 aa) 04.04 E I b) 2 bb) 04.04 E I b) 3 04.04 E I b) 4 04.04 E I b) 5 aa) 04.04 E I b) 5 bb) 04.04 E I c) 1 04.04 E I c) 2 04.04 E II a) 04.04 E II b) 1 7.02 A II O 21.07 F I 23.07 B I a) 3 23.07 B I a) 4 23.07 B I b) 3 23.07 B I c) 3 23.07 B II 4880 4890 4922 5022 5030 5060 5130 5140 5210 5250 5310 5410 5500 5600 5700 5800 5900 6000 6100 174-97 (") 174-97 139-78 (15) (M) 139-78 H (u) 139-78 (17) 139-78 (17) 139-78 (") (") (*) 139-78 P)(24) 104-84 236-50 166-95 236-50 33-60 33-60 49-03 63-33 59-89 50-71 63-33 For notes (') to (10), see notes (') to (10) of Regulation (EEC) No 3763/81 (OJ No L 374, 30 . 12 . 1981 , p. 43). ( ll ) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and c) 13-80 ECU. (u) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 13-80 ECU. 13) The levy is limited to 9-07 ECU per 100 kg net weight for imports from Switzerland. H) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes . 15) The levy is limited to 75-33 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). 16) The levy is limited to 99-51 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). 17) The levy is limited to 63-24 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania or Turkey (Regulation (EEC) No 1054/68 as amended). 18) Lactose and lactose syrup falling within subheading 17.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. 20) The levy is limited to 1813 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . 21 ) The levy is limited to 36-27 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . u) The levy is limited to 55-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . No L 21 / 18 Official Journal of the European Communities 29 . 1 . 82 (u) The levy is limited to 50-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . (24) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall, notwith ­ standing general rule C 3 contained in Part I, Section I , of the Common Customs Tariff, be the representative rate, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).